Citation Nr: 0730206	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  07-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulcer 
disease.

3.  Entitlement to service connection for lung and chest 
disabilities, to include as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a throat condition, 
to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a nerve condition 
of the right arm, to include on a secondary basis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased rating for residuals of an 
arthroscopy of the left knee, with degenerative joint 
disease, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for a right elbow 
scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1968.

By rating decision dated in January 1997, the Regional Office 
(RO) denied the veteran's claim for service connection for 
ulcer disease.  That decision also determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right knee disability.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not received.  He subsequently sought to reopen 
his claims for service connection.  An August 2004 rating 
decision denied service connection for PTSD, and the 
representative requested reconsideration of the decision.  

By rating action dated in February 2007, the RO denied 
service connection for lung, chest and throat conditions, as 
well as for a nerve condition of the right arm and PTSD.  In 
addition, the RO concluded that new and material evidence had 
not been submitted to reopen the claims for service 
connection for residuals of an injury to the right knee and 
for ulcer disease.  Finally, the RO denied the veteran's 
claims for an increased rating for residuals of an 
arthroscopy of the left knee with degenerative joint disease 
and for a right elbow scar.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted his substantive appeal in July 2007 and 
indicated that he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  No such hearing has been 
scheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



